PS 8
(8/88)
              Case 1:20-cr-00164-LY Document 48 Filed 05/03/21 Page 1 of 2
                                  UNITED STATES DISTRICT COURT
                                               for the
                                       Western District of Texas



U. S. A. vs. Steve Lynell Spence Jr.                                Docket No. 1:20CR00164-001

                       Petition for No Action on Conditions of Pretrial Release

         COMES NOW Evan John Cisneros, U.S. PRETRIAL SERVICES OFFICER, presenting an
official report upon the conduct of defendant Steve Lynell Spence Jr. who was placed under pretrial
release supervision by the U.S. Magistrate Judge Susan Hightower sitting in the court at Austin, on the
23rd day of July 2020 under the following conditions:

See Appearance Bond an Order Setting Conditions of Release dated July 23, 2020:

          RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT AND FOR CAUSE AS FOLLOWS:

U.S. Pretrial Services alleges the defendant has violated the following condition(s) of his release:

7(m) Not use or unlawfully possess a narcotic drug or other controlled substances defined in 21
U.S.C. §802, unless prescribed by a licensed medical practitioner.

On April 21, 2021, the defendant submitted a urine specimen that resulted in testing positive for
marijuana. On May 3, 2021, the defendant admitted to the illegal use of a prohibited controlled
substances as indicated in the reported test result. The defendant admitted that he last smoked
marijuana on April 20, 2021.

Pretrial Services has subsequently admonished the defendant, prohibited him from smoking any
marijuana while on pretrial release, and advised him that any future illicit drug use may result in possible
revocation of his release.

This information is being provided to the Court as information only, and no action is being requested at
this time. The U.S. Attorney’s office has been advised of this violation and concurs with our proposed
course of action at this time.
             Case 1:20-cr-00164-LY Document 48 Filed 05/03/21
                                             Respectfully         Page 2 of 2
                                                          submitted,




                                                      Evan John Cisneros
                                                      U.S. Pretrial Services Officer

                                                      Place: Austin, Texas
                                                      Date: May 3, 2021




               ORDER OF COURT

Considered and ordered this 3rd day of May 2021
and ordered filed and made a part of the records in
the above case.




Judge Susan Hightower
U.S. Magistrate Judge
